IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 75,297


EX PARTE ROGER LEE CANADA, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM CAUSE NO. 2002CR4562W IN THE 226TH JUDICIAL DISTRICT COURT
OF BEXAR COUNTY


Per curiam.


O P I N I O N


 This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure.  Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant
pleaded guilty to possession of a controlled substance on July 10, 2002 in exchange for a
one-year state jail sentence.  Applicant did not appeal this conviction.  On the day of his
sentencing, July 13, 2002, Applicant was erroneously released from custody.  He was re-arrested more than two years later, and began serving his state jail sentence on February 22,
2005.
	Applicant contends, inter alia, that he has been denied time credit toward the
expiration of his sentence for the time when he was erroneously released, through no fault
of his own.  With credit for this time, Applicant would have discharged his sentence.
	The trial court has found that Applicant is entitled to credit for the period of time he
spent erroneously released.  After a review of the record, we have determined that the trial
court's finding is correct. Ex parte Hale, 117 S.W.3d 866, 872 (Tex. Crim. App. 2003).
Therefore, the Texas Department of Criminal Justice State Jail Division shall credit
Applicant's sentence in cause number 2002CR4562W from the 226th Judicial District Court
of Bexar County, Texas with all of the time from the date of Applicant's erroneous release,
on July 13, 2002, until his arrest on February 22, 2005, thereby causing his sentence to be
discharged.  
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, State
Jail Division, and the Board of Pardons and Paroles Division.

DELIVERED:    
DO NOT PUBLISH